923 F.2d 839
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.In re PARIS INDUSTRIES CORP., et al., Debtors,J. Gerald MAYER, Etc., et al., Appellants,v.Stephen S. GRAY, Etc., Appellee.STATE OF NEW YORK, Appellee,v.J. Gerald MAYER, Etc., et al., Appellants.
No. 90-1637.
United States Court of Appeals, First Circuit.
Nov. 15, 1990.

Appeal from the United States District Court for The District of Maine;  Gene Carter, District Judge.
John J. Regan, with whom C. Hall Swaim and Hale and Dorr were on brief, for appellant J. Gerald Mayer, et al.
Jonathan D. Yellin, with whom Kaye, Fialkow, Richmond & Rothstein were on brief, for appellee Stephen S. Gray.
Robert Abrams, Attorney General, David Munro, Assistant Attorney General, and Ann Goldweber, Assistant Attorney General, on brief, for State of New York.
D.Me.
APPEAL DISMISSED.
Before BREYER, Chief Judge, SELYA, Circuit Judge, and PETTINE*, Senior District Judge.
PER CURIAM.


1
The appeal taken to the district court from the bankruptcy court's order of August 24, 1989 was untimely given the state of knowledge.  Accordingly, we are without appellate jurisdiction.    See, e.g., In re Abdallah, 778 F.2d 75, 77 (1st Cir.), cert. denied, 476 U.S. 1116 (1985).


2
Appeal dismissed.  Costs to appellees.



*
 Of the District of Rhode Island, sitting by designation